Citation Nr: 0707533	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  03-05 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel



INTRODUCTION

The veteran had active service from April 1956 to December 
1957.

This appeal is from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  The Board of Veterans' Appeals (Board) 
remanded the case in June 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure due process and that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.

The veteran's representative asserts that the VA examination 
report of July 2005 did not adequately respond to the Board's 
June 2004 remand instructions, and that failure to obtain an 
adequate report violates the veteran's right to such a 
report.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board instructed that a pulmonary specialist examine the 
veteran and report current diagnoses, whether the veteran has 
asbestosis, and the probability that any current pulmonary 
disorder is related to in-service versus post-service 
asbestos exposure.  On VA examination in July 2005, a chest 
x-ray was interpreted as showing no indication of asbestosis.  
The examiner stated that there was a mild decrease in 
pulmonary function with dyspnea on exertion and that he was 
unable to determine whether the cause was asbestos exposure 
during active duty or metal particles during employment at a 
valve plant.  While the examiner indicated that the veteran 
had some pulmonary impairment, he did not provide a 
diagnosis.  The 



nature of the veteran's disability is unclear, and a remand 
is required for clarification.  If further tests are 
necessary to make a conclusive diagnosis, they should be 
performed.  

Further review of the claims file reveals a need for 
development of additional evidence.  The veteran testified in 
January 2003 that physicians at Baptist Montclair had told 
his wife of a relationship between his asbestos exposure and 
another medical condition for which they were treating him.  
He stated VA did not have those records.  The prior 
development did not encompass action to obtain them.  

Finally, the veteran testified about his participation in a 
class action law suit based on asbestos exposure while 
privately employed after service.  Inclusion in his VA claims 
file of information from this law suit might support the 
veteran's contention that his lung disorder results from 
asbestos exposure in service.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's complete treatment records for 
any pulmonary disorders from Montclair 
Baptist.

2.   Make arrangements to obtain the 
complete legal filings and associated 
documents from the veteran's civil law 
suit against his former employer.  

3.  Schedule the veteran for examination 
by a pulmonary specialist to diagnose or 
rule out asbestosis and any other 
current pulmonary or respiratory 
pathology.  Provide the examiner with 
the claims file for review.  The 
examiner should indicate in the report 
whether the claims file was in fact 
reviewed in conjunction with the 
examination.




The examiner is requested to provide an 
opinion as to the diagnosis of any 
pulmonary disorder(s) found to be 
present, i.e., asbestosis, chronic 
obstructive pulmonary disease, etc.  All 
necessary tests deemed necessary by the 
examiner to determine the correct 
diagnosis, i.e., chest x-ray, computed 
tomography, etc., should be conducted.  

If the veteran has a pulmonary disorder, 
the examiner should provide an opinion 
whether it is at least as likely as not 
that it resulted from asbestos exposure 
in service as opposed to asbestos 
exposure after service.

A rationale for any opinion expressed 
should be provided.

4.  Readjudicate the claim at issue.  If 
it remains denied, provide the appellant 
and his representative an appropriate 
supplemental statement of the case and 
an appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information.  No 
inference should be drawn regarding the final disposition of 
the claim because of this action.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for 



additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

